 KANAWHA VALLEY MEMORIAL VAULT CO.289KanawhaValleyMemorialVault Co.,Inc.andThomas G. KinserKanawhaValleyMemorial VaultCo., Inc.andDonaldG. Reed.Cases 9-CA-3732-1 and 3732-2.October 21, 1966DECISION AND ORDEROn July 15, 1966, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon chargesfiled on October 25 and 28, 1965, the General Counsel of theNational LaborRelationsBoard, bythe RegionalDirector for Region 9 (Cincin-nati,Ohio),issued his complaint,dated February28, 1966, and an amendmentdatedMarch 22, 1966, against Kanawha Valley Memorial Vault Co., Inc., hereincalled the Respondent.With respectto the unfair labor practices,the complaintas amended alleges, in substances,that Respondentviolated Section 8(a)(3) and(1) of the Act bydischargingthreenamed employees because of their union sym-pathies and activities. In itsduly filedanswer,Respondent entered a general denialto all unfair labor practice allegations.Pursuant to due notice, a hearing was held before Trial ExaminerLouis Libbinat Charleston,West Virginia,on April 21, 1966. All partiesappearedat the hear-ing, and were given full opportunity to be heard,to examine and cross-examinewitnesses,to introduce relevant evidence, and to file briefs. Respondent's motion todismiss the complaint,made before the close of the hearing,ishereby denied inaccordance with the findings and conclusions hereinafter set forth.The GeneralCounsel and the Respondent filed briefs,whichI have fully con-sidered.For the reasons hereinafter indicated, I find that Respondent violated Sec-tion 8(a) (1) and(3) of the Act,as alleged in the complaint.161 NLRB No. 27.264-188-67-vol.161-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record1in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, Kanawha Valley Memorial Vault Co., Inc., a West Virginia corpo-ration,maintains a plant in Charleston,West Virginia,where it is engaged in themanufacture and sale of concrete burial vaults. During the year preceding the issu-ance of the instant complaint,a representative period,Respondent purchased prod-ucts, valued in excess of $50,000, which were shipped to Respondent'sCharlestonplant directly from points outside the State of West Virginia.Upon the above-admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find,that Construction and Gen-eral Laborers Local No. 1353, Laborers' International Union of North America,AFL-CIO,herein called the Union,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABORPRACTICESA. Introduction;the issuesAs previously noted, Respondent manufactures concrete burial vaults. DonaldReed, Thomas Kinser, and Franklin Frame were employed by Respondent as labor-ers.Reed and Kinser had been employed continuously since March 1963, andworked mainly inside, making the concrete vaults. Frame had been employed since1957, the last 5 years continuously, and worked mainly on the outside in connec-tion with funerals and the placement of the vaults in the cemetery. During the first6 months of 1965, there was considerable discussion among Respondent's employeesabout organizing a union.After working hours on Friday, July 9,1965,Reed andKinser went to the union hall where they each signed a union application card andwere given additional cards to solicit their fellow employees. That evening, theyvisited employee Frame at his home and successfully solicited him to sign a card.The next day Reed and Frame unsuccessfully solicited other employees at the plant.On the morning of the next workday, Monday, July 12, all threewere summonedto the office and summarily discharged.The sole issue litigated in this proceeding is whether the discharge of employeesReed, Kinser, and Frame was discriminatorily motivated in violation of Section8(a)(3) and (1) of the Act?B. The dischargees'union activitiesDue to dissatisfaction with their wage rate, there was considerable discussionamong Respondent's employees about organizing a union during the first 6 monthsof 1965. Respondent had only 11 employees during that period. Frame had com-plained several times about his wage to Plant Manager Charles Strain and toRobertWithrow, who was in charge of the outside work and was also one ofRespondent's stockholders. His requests for a wage increase were denied. On oneoccasion, he accompanied another employee to ask Strain for a raise for thatemployee, but that also was denied. Reed, Kinser, and Frame talked to the1 The word "morally" on line 6, page 192 of the typewritten transcript of testimony iscorrected to read "motivated."2 The factual findings hereinafter set forth are based on credited testimony which forthe most part is either undisputed or admitted. In those few Instances where there is aconflict between the testimony of the dischargees and Plant Manager Charles Strain, Ihave credited the dischargees who impressed me as being candid, straightforward, andtrustworthy witnesses worthy of full belief. I did not receive the same Impression fromStrain's demeanor on the witness stand. He testified In a very unconvincing manner andimpressed me as being more concerned with giving testimony which he regarded as favor-able to Respondent than with relating the facts as he knew them. KANAWHA VALLEY MEMORIAL VAULT CO.291men during that period about the possibilities of organizing a union to improvetheirwages. At one time during that period, one of the employees offered to getsome union cards but never made good his offer.About 4 p.m. on Friday, June 9, which was after their regular workday, Reedand Kinser went to the office of the Union where they spoke to a union repre-sentative about organizing Respondent's employees. They then both signed unionapplication cards and took about a dozen others with them. They returned tothe plant where they saw one employee in the garage and successfully solicitedhim to sign a union card. They then visited Frame's home; told Frame what theyhad done in connection with the Union; and asked Frame if he would like to signa card. Frame thereupon signed a union application card. Reed and Kinser thenvisited the home of Daniel Childress, an employer with 18 years' service at Respond-ent's plant.Childress refused tosign a unionapplication card, stating that "Mr.White [Respondent's president] would pull the doors down if you get a union inhere."The next day, Saturday, July 10, was a workday. Reed, Kinser, and Framereported to the plant as usual about 7 30 or 8 a.m. That morning, Frame wasupstairs loading vaults.While there, he talked to employees Tyree, Dye, and Dunnfor about 15 minutes about the Union. He told them that he had signed a unionapplication card and tried to get get them to sign also. They were reluctant to signat that time,voicing a preferenceto waitand seewho else wasgoing to sign.Duringthis discussion, Richard Van Natter, who was Withrow's son-in-law, came up anddown the elevator frequently. Plant Manager Strain was also at the plant thatmorning.C. The dischargesAbout 9 or 9:30 a.m. on the very next workday, Monday, July 12, Reed,Kinser,and Frame were summoned to the office where Plant Manager Strain andPresidentWhite were present. It is undisputed that White only told the threeemployees that he was sorry to do this but that business was slack and he had tolet them go. The men were paid for Friday, Saturday, and Monday, which werethe first 3 days of the pay period, and left the plant. They were never recalled;instead Respondent admittedly hired one new employee on July 23 and two addi-tional new employees on July 29.3D. Respondent's contentionsAt the instant hearing, Respondent took the position that Reed, Kinser, andFrame were terminated because of their unsatisfactory work, attitude, and conductand because of the need to cut down expenses due to a drop in business and incollectionsof outstanding accounts receivable.Respondent further contendedthat none of its representatives were at that time aware of their union interestsand activities. I find no merit in these contentions for the reasons hereinafterindicated.1.As to their work and conductWith respect to their work, attitude, and conduct, Plant Manager Strain testifiedthat they had been abusive, insubordinate, incompetent, negligent, and were always"bitching" and complaining. He admitted that this situation had existed for a longperiod of time, anywhere from 7 to 8 months to over a year prior to the dis-charges. Indeed, he testified that he had received complaints about the vaults fromundertakers since 1963. Yet, he admitted that at no time had he ever warnedthem that they might be discharged if they did not change or act differently.On the contrary, when Reed asked for a layoff slip if he could not be transferredto the outside work which he preferred, about 5 or 6 months before the discharges,Strain refused to transfer him or to lay him off. Robert Withrow, who was incharge of the outside work, had never complained to Frame about his work orconduct.And Daniel Childress, an employee of 18 years' standing who workedalong with Reed and Kinser and was called as a friendly witness by Respondent,testified that "they'd take spells once in a while and complain. That's about thebiggest fault I had with them. But as far as the work, they could do the work."As previously found, the chief basis for any complaints which they may have made9I do not credit Strain's testimony that the dischargees had told himtheydid not wantto return to work for Respondent. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas their dissatisfaction with the wages and a desire for an increase. Moreover,the undisputed evidence shows, as I find, that all the employees in the shop wouldjoke, "cut-up," and teaseStrain. Furthermore, shortly after their discharge, Strainoffered Reed and Frame a reference if they should need it, thereby demonstratingthat he did not regard their work and conduct as objectionable as he sought toportray at the hearing. Indeed, Strain admitted that he gave Frame a "goodreference" when he asked for one, and that Reed had never asked for one.Friday morning was the regular payday for the week ending Thursday. Strain,who was in charge of the payroll and made out the checks, testified that when hepaid the men on Friday morning, July 9, 1965, he already had the "idea" of dis-charging them and that "I'd just made up my mind all at once I was going toclean it up" because "[ was getting tired of the way" they worked and acted. Yet,it is- significant that he admittedly said, nothing to them nor gave. them- any kind ofinkling or warning of an impending discharge when he paid them that Fridaymorning.Strain further testified that the final decision to discharge them was made at thehome of his mother, Mrs. White, on Sunday night, July 11, after discussing thematter with Mr. and Mrs. White and receiving their concurrence. Mrs. White,Respondent's bookkeeper and also a stockholder, testified that that Sunday eve-ning "we talked about discharging the boys" and "we just came to the conclusionthat day that we must do it right then" because— for one reason, "Mr, Strain just gottired of hearingthem complain andthey weren't taking care of his equipment."Yet, thereisno.evidenceof any "complaints" by the dischargees aboutthat time nor of any untoward incident in connection with their work orconduct which might be regarded in the. nature of the last straw so as to triggerthe discharges.Moreover, Strain admitted that the only reason which PresidentWhite gave the three employees at the time of the discharge was the need to cutdown expensesbecause ofa slack in business. It is significant that President White,who was called as a witness by Respondent, did not testify as to the reasons forthe discharges although he was present at the Sunday conference and was the onewho actually discharged these men. Furthermore, when Reed visited the plantlater that month, Strain told him that "I hated to lay you off but I had to . . . Ihad someone over top of me."It isclearfrom all the foregoing,and Ifind, that Respondent grossly exaggeratedthe alleged work deficiencies and misconduct of the dischargees and that whateverpecadilloes theymay have committed were tolerated until they began to solicitemployees to sign union application cards, the only untoward incident whichoccurred immediately prior to their summary discharge in the middle of a payperiod without any prior notice or warning. I reject as being without merit Respond-ent's contention that the discharge of these employees was in any part truly moti-vated by their work and conduct.2.As to the slack in business and collectionsStrain and Mrs. White also testified that business had fallen off and that collec-tions of accounts receivable had fallen off to the point that there was only $157 inthe bank account as of that Sunday, July 11. That this was not a motivating reasonfor the discharges is alone established by Strain's admission that regardless of thebusiness and financial situation, he would in any event have dicharged them atthat time because of alleged dissatisfaction with their work and conduct. In anyevent, an examination of Respondent's records in evidence discloses that Respond-ent's sales for each of the months of June and July in 1965, exceeded those forthe samemonths in1964, and that the July collections in 1965 exceeded thosefor July 1964. The record discloses no prior layoffs because of a drop in businessor collections.Moreover, the retrenchment argument is directly contradicted byRespondent's conduct in hiring three new employees before the end of July andby retaining them despite the fact that sales for each of the next 2 months droppedbelow that of July. Nor may any significance be attached to the $157 bank balancein view of the fact that the payroll checks had just been issued the preceding Fri-day and Respondent had no way of knowing what its collections would be beforethe next payroll was due. In any event, no explanation has been offered as to howthe discharge of these three employees would solve Respondent's problem of meet-ing the payroll for the remaining eight employees with $157. That Respondent'sbank balancewas not a motivating factor isdemonstrated by the fact' that its KANAWHA VALLEY MEMORIAL VAULT CO.293bank balance had dwindled to $115.19 as of July 31, 1965, without Respondentshowing any concern or taking any steps to reduce the work force which hadalready been restored to 11 by 3 recent new hires.For each and all of the foregoingreasons,I reject as being without meritRespondent's contentionthat the discharges were in any way truly motivated byany alleged drop in businessor incollections.3.As to knowledge of union activitiesIn his brief, counsel for Respondent rests his whole case solely on theassertionthat the General Counsel had failed to prove that Respondent'srepresentativeshad knowledge of the dischargees' union activities. Strain and Mr. and Mrs. Whitedenied having any knowledge of anyunionactivitiesat the plant prior to thedischarges.While there is no direct evidence of such knowledge, the circumstantialevidence is such as to warrantan inferenceto that effect.In the first place, this was a very small plant with a work force of only 11employees. Plant Manager Strain admitted that the place of business is not toolarge, and that if there had been union activities it more than likely would havecome to our attention. Yet, the evidence is undisputed that the men had engagedin considerable talk abouta unionwhile at the plant for about 6 months priorto the discharges. Indeed, Respondent's own friendly witness, Childress, testifiedthat Reed and Kinser "talked union down there forso longthat I got so at thelast I didn't pay no attention to it," that "pretty -nearall the 'boys there wouldtalk about the union" and about "if they had a union there they might do better.. .more money," that this union talk had gone on for "maybe five or sixmonths," and that " I thought they all 'knowed it because the way it went on downthere about it." On one occasion while Reed and another employee were talkingtoRobertWithrow in the office, Withrow stated that he would shut the placedown beforea unionever went in. On another occasion whensomeof the employ-eeswere in the office during that period, Strain stated that they would shut thedoors before they would let anyone comein and runtheir business. In view of allthe foregoing,itseemsincredible tome that Strain, who admitted getting intoall parts of the plant during the day, was unaware of the union talk at the plant.I do not credit his denial and find the contrary to be true.On cross-examination, employee Childress admitted that after the discharges hehad asked employee Hobart Dye what Dye thought about Childresstelling on theboys trying to organize us. He further admitted that Dye had replied that he (Dye)could not have done that to anyone working there. At first he testified that hedid not remember to whom he had conveyed this information about the boystrying toorganizeus.After considerable prodding, he finally admitted that he hadtold Strain about it. He insisted, however, that this had occurred a few weeksafter thedischarges,although he admitted that prior to the discharges he had warnedStrain that "these boys is going to cause you some trouble." He could notexplainwhy he felt concerned and had asked what Dye thought about his actions if hehad not in fact informed Strain until after the discharges.Childress had been employed by Respondent for 18 years at the time of thehearing.His testimony and demeanor clearly reveal his satisfaction with his work-ing conditions,his friendly attitude toward Respondent, and his reluctance to dis-close anything unfavorable to it. He testified that "the way I looked at it, itwas a small place of business. I couldn't hardly see where a union would help."He admitted that he believed that "Mr. White would pull the doors down if youget aunion in there,"and that he had so stated to Reedand Kinserwhen theyunsuccessfully solicitedhim to sign a unionapplication card on Fridayevening,July 10. Such a belief on his part is understandable in view of the above state-ments made by Strain and Withrow. He further admitted that he was at work onSaturdaymorning,July 10, and that he saw Strain at the plant thatmorning. Underall the circumstances,includingthe timing and precipitate nature of the discharges,I am convinced and find, contrary to their denials, that it was on Saturdaymorning,July 10, and not after the discharges, that Childress informed Strain about Reedand Kinser trying to organize the employees by soliciting them to sign unionapplication cards.As for Frame, who hadsigned an applicationcard Friday night, he was at theplant thatmorning loading vaultsin the trucks. While so engaged, he was talkingto three employees for about 15 minutes about the Union, telling them that he had 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigneda union application card and trying to persuade them to sign one also, aspreviously found. During this discussion, Withrow's son-in-law, Richard Van Nat-ter, frequently came up and down the elevator. Frame had deliberately retrainedfrom soliciting Van Natter about the Union because he felt that would be liketelling PresidentWhite about it. Plant Manager Strain was at the plant that morn-ing. Strain admitted that he is usually around "to see that my trucks get loaded upall right."Considering all the foregoing and the fact that the three solicitors for the Unionwere immediately and summarily discharged without any other untoward incidenthaving occurred, I am convinced and find that Strain became aware that morningthat Frame wasalso solicitingemployeesto sign unionapplication cards, or at thevery least suspected it in view of his frequent complaints about wages.E. Concluding findingsFor about6 months priorto their discharge, Reed, Kinser, and Frame had dis-cussed withthe other employees at the plant the desirability of forming a unionto improvetheirwages.RobertWithrow and Plant Manager Strain were wellaware of theunion talkgoing on atthat time. Employee Childress had informedStrain that "these boys are goingto cause you some trouble."On one occasion,Strain stated that they would shut the plant down before a union would come in.On another occasion Strain statedthey wouldshutthe doors down before theywould let anyone come in and run their business.However, union organizationalactivitiesdid not gobeyond the talking stageuntilReed and Kinser took the initiative on Fridayafternoon,July 9, 1965, tovisit the union hall, sign and obtain application cards, andthen commence to solicitother employeesto sign cards.They and Frame were the only employees whowere solicitingand tryingto persuade other employees to sign unionapplicationcards.Thus,as Frame testified,Reed and Kinser"were the two that first started theball rolling.And I, then after they started, why I tried to pitch in." On the verynext morning,Saturday,July 10,Strain was at the plantwhere he became informedof their organizational activities, as previously found. I am convinced and findthat he relayed this information to PresidentWhite and Mrs. White when they meton Sunday evening and that they then decidedupon the immediatedischarge ofthese three employees. As Mrs. White testified, "we just came to the conclusionthat day that we must do it right then." The next morning President White hadReed, Kinser, and Frame summoned to the office where, in thepresenceof Strain,he summarily discharged them without any prior warning or notice and in themiddle of a pay period, on the sole asserted ground thatbusinesswas slack. Shortlythereafter, Strain told Reed that "I hated to lay you off but I had to . .. I hadsomeone over top of me." And before the end of the month, three new employeeswere hired. At the instant hearing, Respondent for the first time asserted as addi-tional grounds for their discharge their alleged work deficiencies and conduct,although this situation had long been tolei ated and no untoward incident hadoccurred other than their efforts to get employees to sign union application cards.Upon consideration of all the foregoing in light of the entire record as a whole,I am convincedand find thatthe reasons assertedfor the discharges were advancedas pretexts to cloak a discriminatory motivation and that Respondent was trulymotivated by its opposition to their organizational activities and a desire to dis-courage other employees from signing cards. By such conduct, Respondent dis-criminatedwith respect to the hire and tenure of employment of Reed, Kinser,and Frame and thereby discouraged membeiship in the Union in violation ofSection 8(a)(1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set foith in section III, above,which occuried inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States,and tend to lead to labor disputesburdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged and is engaging in certain unfairlabor practices, I will recommend that it be ordered to cease and desist therefromand to take certain affirmative action in order to effectuate the policies of the Act. KANAWHA VALLEY -MEMORIAL VAULT CO.295Having found that Respondent violated Section 8(a)(3) and (1) of the Act bythe discharge of Donald Reed, Thomas Kinser, and Franklin Frame on July 12,1965, I-will recommend that Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make each whole for anyloss ofearningshe may have suffered as a result of the discrimination againsthim, by payment to each of a sum of money equal to that which each nor-mally would haveearned as wages fromJuly 12, 1965, to the date of Respond-ent's offer of reinstatement, less the net earnings of each during-such period, withbackpay and interest thereon to be computed in the manner prescribed by theBoard in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.Because of the character of the unfair labor practices herein found, I willrecommend that, in order to effectuate the policies of the Act, Respondent ceaseand desist from in any othermannerinterferingwith, restraining, and coercingemployees in the exercise of their rights guaranteed by Section 7 of the Act?Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Construction and General Laborers Local Local No. 1353, Laborers' Inter-national Union of North America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating with respect to the hire and tenure of employment of Don-ald Reed, Thomas Kinser, and Franklin Frame, thereby discouraging membershipin the above-named labor organization, the Respondent has engaged and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) of the Act.3.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their Section 7 rights and thereby hasengaged and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERThe Respondent, Kanawha Valley Memorial Vault Co., Inc., Charleston, WestVirginia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in or activities on behalf of Construction andGeneral Laborers Local No. 1353, Laborers' International Union of North Amer-ica,AFL-CIO, or any other labor organization, by discriminatorily discharging,laying off, or refusing to reinstate employees, or by discriminating against themin any other manner in regard to their hire and tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, or coercing employeesin the exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the pol-icies of the Act:'(a)Offer to Donald Reed, Thomas Kinser, and Franklin Frame immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make them wholefor any loss of earnings each may have suffered as a result of the discrimina-tion practiced against him, in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount due as backpay.4N.L.R.B. v. EntwistleMfg.,Co., 120 r 2d 532 530 (C.A. 4). 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and Serv-iceAct, as amended, after discharge from the Armed Forces.(d) Post at its place of business in Charleston, West Virginia, copies of theattached notice marked "Appendix." 6 Copies of said notice, to be furnished by theRegional Director for Region 9, after being duly signed by an authorized represen-tative of the Respondent,shall be posted immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices to its employees are customarily posted.Reason-able steps shall be takenby theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify thesaid RegionalDirector, in writing, within 20 days from the date ofreceipt of this Decision,what steps the Respondent has taken to comply herewith.65In the event that this Recommended Order is adoptedby theBoard, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the furtherevent thatthe Board'sOrder is enforced bya decree of a United StatesCourt of Appeals,the words"a Decree ofthe United StatesCourt ofAppeals Enforcing an Order"shall be substituted for the words"a Decisionand Order."6 In the event that this Recommended Order is adoptedby the Board,this provision,In writing,within 10 days fromthe date of this Order,whatsteps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Con-struction and General Laborers Local No. 1353, Laborers' International Unionof North America, AFL-CIO, or any other labor organization, by discrimina-torily discharging,laying off, or refusing to reinstate employees, or by dis-criminating against them in any other manner in regard to their hire and ten-ure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of rights guaranteed by Section 7 of the Act.WE WILL offer to Donald Reed, Thomas Kinser, and Franklin Frame imme-diate and full reinstatement to their former or substantially equivalent posi-tion,without prejudice to their seniority or other rights and privileges, andwe will make them whole for any loss of earnings suffered as a result of thediscrimination against them.All our employees are free to become, remain, or refrain from becoming orremaining,members of the above-named or any other labor organizationKANAWHA VALLEY MEMORIAL VAULT CO.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notify-the above-named employees if presently serving in the ArmedForces of the UnitedStatesof their right tofull reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 2407FederalOffice Building, 550Main Street,Cincinnati,Ohio 45202,Telephone684-3686.